UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 TRECORA RESOURCES (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 1, 2016:24,506,846. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4.Controls and Procedures 30 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 30 ITEM 1A.Risk Factors 30 ITEM 6.Exhibits 31 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, (unaudited) DECEMBER 31, ASSETS (thousands of dollars) Current Assets Cash and cash equivalents $ $ Trade receivables, net Inventories Prepaid expenses and other assets Taxes receivable Deferred income taxes Total current assets Plant, pipeline and equipment, net Goodwill Other intangible assets, net Investment in AMAK Mineral properties in the United States Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Current portion of derivative instruments 80 Accrued liabilities Current portion of post-retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post-retirement benefit, net of current portion Derivative instruments, net of current portion 8 59 Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40 million shares of $.10 par value; issued and outstanding24.2 million and 24.1 million shares in 2016 and 2015, respectively Additional paid-in capital Common stock in treasury, at cost 0.3 million shares ) - Retained earnings Total Trecora Resources Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (thousands of dollars) REVENUES Petrochemical and Product Sales $ Processing Fees OPERATING COSTS AND EXPENSES Cost ofSales and Processing (including depreciation and amortization of$2,373, $2,118, $6,620, and $6,083,respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Expense ) Bargain purchase gain from acquisition - - - Equity in Earnings (Losses) of AMAK ) ) ) Miscellaneous Income (Expense) ) 7 38 6 ) ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO TRECORA RESOURCES $ Basic Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) TRECORA RESOURCES STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN TREASURY RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT EARNINGS STOCK EARNINGS TOTAL INTEREST EQUITY (thousands) (thousands of dollars) JANUARY 1, 2016 $ $ $ - $ Stock options Issued to Directors - Issued to Employees - Issued to Former Director - - 48 - - 48 - 48 Restricted Common Stock Issued to Directors - Issued to Employees - Common stock Issued to Directors 13 2 58 - - 60 - 60 Issued to Employees 51 3 (8
